DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising the combination of compound Formula (I) and compound Formula (II) in the reply filed on June 21, 2021 is acknowledged.
Claims 3-7 and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2021.
Claim Rejections - 35 USC § 112
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the recited parts by weight are based on a total of 100 parts by weight of maleimide resin and multifunctional vinylsilane.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US. 2007/0149714 (Adair).
Adair discloses a resin composition comprising a fluorocarbon polymer (not precluded from present claims), a radical initiator (not precluded from present claims), a first curing agent substantially free of siloxane groups, having at least one polymerizable ethylenically unsaturated group and comprising at least one silicon-containing group selected from hydrocarbyl silane and a hydrocarbyl silazane (embraces Applicants’ multifunctional vinylsilane) and a second curing agent that can be a bismaleimide (meets Applicants’ maleimide resin) (e.g., abstract, [0012-0013], [0016], claims).  Specifically, the first curing agent, having the structural formula SiR1nR2(3-n)-[B]x-C [0012] embraces the presently claimed diphenyldivinylsilane per Formula (I) (i.e., as defined when R1n is a C2 ethylenically unsaturated group, n is 2, R2 is a phenyl group, x is 0 and C is a phenyl group) and the presently claimed phenyltrivinylsilane per Formula (II) (i.e., as defined when R1n is a C2 ethylenically unsaturated group, n is 3,, x is 0 and C is a phenyl group).  Notably, diphenyldivinylsilane is specifically listed as a viable curing agent [0013].
Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	As to claim 2, Adair expressly discloses phenylene bismaleimide [0016].
	As to claims 8 and 9, Adair exemplifies a 50:50 weight ratio of first curing agent to second curing agent (e.g., Example 10).  Accordingly, it would have been obvious to one having ordinary skill in the art to employ at least 50 pbw diphenyldivinylsilane and/or phenyltrivinylsilane as the first curing agent and 50 pbw bismaleimide as the second curing agent, based on 100 pbw of total curing agents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765